Citation Nr: 0510463	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  92-22 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for arthritis of the 
feet.  

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected flat feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1954 to 
August 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The procedural posture of this case 
is described in the Board's remands of May 1994, August 1995, 
and May 1998.  

In this decision, the Board addresses the claim of service 
connection for arthritis of the feet and the claim for an 
increased evaluation for service-connected bilateral flat 
feet.  The issue of service connection for PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The appellant's arthritis of the feet increased in 
severity due to his service-connected bilateral flat foot 
disability.  

2.  The appellant's bilateral flat feet are manifested by 
minimal symptomatology, and without objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, or characteristic callosities.  




CONCLUSIONS OF LAW

1.  Arthritis of the feet was aggravated by the service-
connected flat feet disability.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 3.310 (2004).  

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected flat feet are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.71, 
Diagnostic Code 5276 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Arthritis of the Feet

The claimant seeks to establish service connection for 
arthritis of the feet separate from his previously service-
connected bilateral flat feet.  Service connection means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  A veteran who has 90 days or more of wartime service 
may be entitled to presumptive service connection of a 
chronic disease, including arthritis, that becomes manifest 
to a degree of 10 percent or more within one year from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. § 3.307 (2004).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit , 5 Vet. App. at 93.  

The medical evidence reveals the appellant has degenerative 
arthritis affecting both feet.  A private x-ray report in 
March 1993 showed mild degenerative disease of both feet.  VA 
examination in April 1996 assessed degenerative joint disease 
of both feet.  A private podiatrist in a July 1996 statement 
discussed hypertrophic arthritis.  A private physician in a 
March 2001 statement reported osteoarthritis of both feet.  
VA clinical and x-ray reports in February 2002 and February 
2004 noted mild degenerative arthritis of both feet.  VA 
examinations in April 2004 and June 2004 discussed 
osteoarthritic changes of both feet.  Although a VA x-ray 
report of September 1999 did not identify arthritis, the 
remaining medical evidence provides ample support for the 
conclusion that the appellant has arthritis of the feet as 
required by the initial element of a service-connection 
claim.  

To succeed in this claim, the record must also reveal medical 
or lay evidence of arthritis of the feet in service or within 
one year of separation from service, or nexus between the 
arthritis and service.  The service medical records are 
silent as to any treatment or findings of arthritis during 
service.  The enlistment examination in August 1954 and the 
separation examination in August 1956 revealed normal 
clinical evaluations.  The sole service clinical record 
concerning the feet was dated in March 1956 and concerned his 
now service-connected flat feet; there was no indication of 
arthritis affecting either foot.  There is also no indication 
of complaints, findings, or treatment for arthritis of the 
feet prior to August 1957, one year after the appellant 
separated from service.  In fact, the record does not reveal 
any finding of arthritis until a private x-ray report in 
March 1993 showed mild degenerative disease of both feet.  VA 
examination in December 1991 and January 1992 discussed the 
flat feet, but did not indicate arthritis of the feet.  Nor 
is there any indication of a continuity of symptomatology 
following service through the initial finding of arthritis in 
1993 that would support the conclusion that there is a 
medical relationship between the current arthritic disorder 
and the appellant's service.  

Though there is not a direct relationship between the 
arthritis and service, service connection separate from the 
previously service-connected bilateral flat feet might be 
established on a secondary basis when it is demonstrated that 
a disorder is proximately due to or the result of a disorder 
of service origin.  38 C.F.R. § 3.310 (2004).  Additionally, 
when aggravation of a non-service-connected condition (in 
this case, arthritis) is proximately due to or the result of 
a service-connected condition (in this case, bilateral flat 
feet), the claimant shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In a June 2004 report, a VA physician indicated the appellant 
had a variety of problems affecting his feet, including flat 
feet, osteoarthritic changes, and peripheral neuropathy 
related to diabetes.  The physician reported that the 
osteoarthritis of the feet, "while not likely caused by his 
minimal flat feet, can certainly have been aggravated by the 
flat foot condition, minimal though it may be."  The 
physician then stated:  "Specifically, walking with a 
slightly valgus heel can add stress to the 
metatarsophalangeal joints, particularly in heel lift and toe 
off phase of the stance phase of gait.  While this is 
unlikely to specifically cause the degenerative arthritis 
seen in the distal joints, it can aggravate that arthritis."  
This medical opinion supports service connection for 
arthritis of the feet only to the extent the arthritis was 
aggravated by the flat feet disability.  There is no other 
evidence regarding this point, and thus the evidence supports 
service connection for arthritis of the feet only to the 
extent the arthritis was aggravated by the flat feet 
disability.  

Rating for Bilateral Flat Feet

By a July 1996 rating decision, the RO granted service 
connection for bilateral flat feet, derived from a claim 
filed in October 1991.  The appellant disagreed with the 
noncompensable evaluation assigned to the disability and this 
appeal ensued.  The evaluation was subsequently increased to 
10 percent in an April 1997 hearing officer's decision, 
effective back to the date of claim in October 1991.  The 
appellant continued his argument in favor of a still higher 
evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2004).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

VA examination in December 1991 indicated the bottoms of the 
feet were intermittently painful since 1954.  The 
longitudinal arches were obliterated with slight bulging with 
slight bulging of the medial borders.  

VA x-ray of the feet in April 1996 indicated tiny inferior 
calcaneal spurs and minimal ossification at right Achilles' 
tendon insertion.  VA general medical examination in April 
1996 revealed a moderate degree of pes planus bilateral and 
tenderness along the calcaneal region.  

A podiatrist stated in a July 1996 statement that the 
appellant complained of chronic pain in the balls of his feet 
and the heels.  Examination revealed pain on palpation at the 
metatarsophalangeal joints and plantar heels bilateral.  X-
rays revealed plantar and posterior fasciitis and plantar 
arch strain.  Also present were plantar displaced metatarsals 
creating chronic capsulitis, bilateral.  

VA clinical records in December 1996 included an impression 
of bilateral third degree pes planus with mild bilateral 
metatarsal abduction deformity.  

VA x-ray in September 1999 indicated both feet with inferior 
and posterior calcaneal spurs bilaterally.  

VA x-ray in February 2002 showed the plantar arches well 
maintained bilaterally,.  

VA examination in April 2004 revealed an assessment of 
bilateral first-degree flat feet.  It was noted he wore 
slippers and used a motorized scooter.  On the right foot, 
the medial arch was almost to the floor and his forefoot is 
neither abducted nor adducted with relation to the hind foot.  
Unweighted, his heel is in slight varus, can be taken only to 
neutral valgus and to 20 degrees of varus.  In both varus and 
valgus he has pain along the medial side of his foot, more 
behind than in front of the medial malleolus.  The forefoot 
is in neutral and can be inverted to 10 degrees and everted 
to five degrees with pain beneath the first metatarsal head 
from the pressure of the examiner's hand.  The transverse 
metatarsal arch on compression is diffusely tender throughout 
the entire arch.  He can neither invert nor evert his 
forefoot at all.  The toes are in appropriate resting 
position.  Regarding the left foot, in stance the hind foot 
is in five degrees of valgus and the mid foot medially is 
just in contact with the floor.  The forefoot was neither 
abducted nor adducted with relation to the hind foot.  
Unweighted the hind foot was in slight varus, could be 
brought passively to neutral valgus and to 20 degrees of 
varus.  The forefoot could be passively inverted to 10 
degrees and everted to five degrees with pain beneath the 
metatarsal heads from the pressure of the examiner.  The 
transverse metatarsal arch was tender on compression.  The 
toes were in appropriate resting position.  

In a VA examination report of June 2004, the examiner 
reported a medical opinion that the appellant has minimal 
flat feet.  The examiner indicated that the appellant 
reported for the examination in a motorized scooter and 
wearing slippers without heels, which the appellant reported 
were the only comfortable shoes he could wear.  The examiner 
assumed that this meant all other options had been 
unsuccessful.  The examiner commented that "almost all, if 
not all of the discomfort is attributable to his peripheral 
neuropathy and not to his longstanding and minimal flat 
feet."  

The disability is assigned a 10 percent evaluation based on 
the criteria of Diagnostic Code 5276 for acquired flatfoot, 
which provides for ratings based on the following criteria:  

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis 
on manipulation, not improved by orthopedic shoes 
or appliances.  
50 percent:  Bilateral.  
30 percent:  Unilateral.  

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  
30 percent:  Bilateral.  
20 percent:  Unilateral.  

10 percent:  Moderate; weight-bearing line over or 
medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, 
bilateral or unilateral.  

Noncompensable:  Mild; symptoms relieved by built-
up shoe or arch support.  

38 C.F.R. § 4.71a (2004).  

The evidence described above does not reveal symptoms of 
bilateral pes planus that demonstrate more than moderate 
severity.  The currently assigned 10 percent evaluation 
compensates for moderate impairment due to pes planus, 
whether unilateral or bilateral, provided there is weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, or pain on manipulation and use of the 
feet.  The evidence described above corresponds to such 
moderate impairment.  However, a higher evaluation requires 
objective evidence of marked deformity, such as pronation or 
abduction.  The evidence above does not describe deformity of 
the feet, nor is there reference to pronation or abduction as 
noted in the VA examinations in 2004 or in the prior evidence 
of record.  A higher evaluation might also be supported by 
evidence showing pain on manipulation and use accentuated, 
some indication of swelling on use, or characteristic 
callosities.  The evidence discussed above is silent as to 
these symptoms.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 10 percent for 
service-connected flat feet.  

Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)),; see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decisions were 
made before November 9, 2000, the date the VCAA was enacted.  
VA believes Pelegrini II is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini 
II, the Board finds any defect with respect to the VCAA 
notice requirement in this case to be harmless error for the 
reasons specified below.  

After the appellant disagreed with the initial determination 
in the case, the RO informed him of the evidence considered 
by an August 1992 statement of the case and by supplemental 
statements of the case in July 1996, October 1996, April 
1997, July 2002, August 2004, and October 2004.  By letters 
in April and August 2003, the RO informed the appellant of 
the information and evidence of record relevant to his 
claims.  These documents listed the evidence considered, the 
legal criteria for evaluating the claim, and the analysis of 
the facts as applied to those criteria, thereby again 
informing the appellant of the information and evidence 
necessary to substantiate the claim.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio, 16 Vet. App. at 187.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified him of 
the need for information or evidence concerning the claims.  
In response, he identified the sources of his treatment for a 
and records from these sources are associated with the claims 
file.  The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claims, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claims.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA' s or 
the appellant's responsibilities with respect to the 
evidence, is required.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  The evidence of record 
includes the service medical records, VA and private 
treatment records, records from the Social Security 
Administration, and documents received on multiple occasions 
from the appellant and his representatives.  The RO made 
reasonable efforts to obtain relevant records pertinent to 
the claims and adequately identified by the appellant.  It 
appears that all such evidence has been obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The record includes multiple VA examinations on 
these claims, most recently in 2004.  

There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  


ORDER

Service connection for arthritis of the feet is granted only 
to the extent the arthritis was aggravated by the service-
connected flat feet disability.  

An evaluation in excess of 10 percent for service-connected 
flat feet is denied.  


REMAND

In May 1998, the Board remanded to the RO the claim of 
entitlement to service connection for PTSD.  The Board noted 
in that remand that the appellant had a clear diagnosis of 
PTSD and a medical opinion linking that diagnosis to his 
claimed in-service stressors.  What was missing was credible 
supporting evidence that the claimed stressors actually 
occurred.  As VA had not attempted to verify these stressors 
with the Center for Unit Records Research (CURR), the Board 
remanded the case for this action.  

Nearly three years later, in March 2001, the RO sent a letter 
to the CURR with specific information as to the claimed 
stressors and the appellant's unit.  Later that month, CURR 
responded that VA's request included insufficient information 
(specific dates, locations, and names) and did not include a 
Department of the Army (DA) Form 20.  The RO in April 2001 
sent a letter to the appellant asking for specific 
information, including the names of those involved and the 
dates of the incidents.  The appellant provided later that 
month a statement with the names of those involved, as well 
as limited information as to the dates of the incidents.  (In 
June 2002, a report from the National Personnel Records 
Center indicated the service personnel records were likely 
destroyed in a 1973 fire at that facility.  Thus, the DA Form 
20, a part of the service personnel records, are likely 
unavailable.)  

It appears from this chronology that CURR asks for additional 
information to comply with the verification request and that 
the appellant responded to the RO's request for this 
information.  Nonetheless, the RO did not return to CURR to 
determine whether that agency could, with the additional 
information, verify the claimed stressors.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO should issue another VCAA 
letter with respect to the PTSD issue.  
In particular, request the veteran to 
"provide any evidence in [his] 
possession that pertains to the claim."  
See 38 C.F.R. § 3.159(b).  

2.  Contact the CURR and ask it to verify 
the appellant's claimed stressors.  The 
RO should provide the CURR with a summary 
of the claimed stressors and with the 
information provided by the appellant in 
his April 2001 statement.  Associate all 
communication with CURR with the claims 
file.  

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


